UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
INFINITY CAPITAL LLC, et al.,                                    :
                                                                 :   Case Nos. 1:18-cv-2422
                      Plaintiffs,                                :             1:18-cv-2423
                                                                 :
vs.                                                              :   OPINION & ORDER
                                                                 :
FRANCIS DAVID CORPORATION,                                       :
                                                                 :
                      Defendant.                                 :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          This case involves a contract dispute between a credit card processor and its sales

agent. Both parties make a number of claims, including contract breach claims.

          Defendant Francis David Corporation, d/b/a Electronic Merchant Services (“EMS”) is

a credit card processor and Plaintiffs Infinity Capital LLC and John Paul Golino, d/b/a as

Choice (“Choice”) acted as EMS’s agent.

          As background, in 2010, Defendant hired Plaintiff to act as an exclusive sales agent

for the Defendant’s credit card processing services. The Plaintiff, who came to the agency

relationship with past success selling credit card processing services, became one of

Defendant’s most successful sales agents.

          In this industry, processing companies pay their sales agents a percentage of the

merchant processed transactions. Under widespread practice, processing companies pay

these commissions, also known as residuals, for as long as the merchant continues credit

processing with the processing company.

          Defendant mostly used non-exclusive sales agents. In 2015, Plaintiff sought, and
Case Nos. 1:18-cv-2422; 1:18-cv-2423
Gwin, J.

Defendant agreed, to change their agency contract to allow Plaintiff to sell for other credit

card processing providers. After this 2016 agency contract amendment, Plaintiff continued

selling Defendant processing services but also sold other companies’ processing services

and itself provided some processing services.

       In 2018, Defendant terminated its agency relationship with Plaintiff. This case

considers whether the parties’ agreement required Defendant to continue paying the

residual sales commission for merchants that Plaintiff brought to Defendant. Plaintiff

argues it does; Defendant argues the opposite.

       The case also considers whether the 2016 amendment to the parties’ agreement

allowed Plaintiff to sell its own credit processing services to the customers it brought to

Defendant, when the additional services did not reduce Defendant’s customers’ processing

levels. In other words, did the contract allow Plaintiff to sell additional processing capacity

to customers that Defendant declined to extend additional capacity to?

       For the foregoing reasons, the Court GRANTS IN PART and DENIES IN PART

judgment for Plaintiffs on Count III (breach of contract). It DENIES judgment for Plaintiffs

on Counts I (declaratory judgment), II (injunctive relief), IV (breach of good faith and fair

dealing), V (accounting and restitution), VI (tortious interference), VII (tortious interference),

VIII (tortious interference), and IX (deceptive trade practices). Further, the Court GRANTS

judgment for Defendant on Count V (unjust enrichment). It GRANTS IN PART and DENIES

IN PART judgment for Defendant on Count III (breach of contract). And it DENIES

judgment for Defendant on Counts I (declaratory judgment), II (injunctive relief), and IV

(accounting and restitution). Further, the Court GRANTS Plaintiffs’ motion for attorney’s



                                               -2-
Case Nos. 1:18-cv-2422; 1:18-cv-2423
Gwin, J.

fees and costs.

                                       I.     Background

       In an increasingly cashless market, merchants depend on credit card processors for

payment processing. Those credit card processors typically charge merchants for card

processing based on transaction type and volume. In general, established retail merchants

pay lower processing fees than internet merchants or merchants who receive more refund

demands.

       Because of the nearly limitless number of merchants using credit card processing

facilities, processors more often use independent sales agents to obtain merchant

processing customers. To compensate the sales agents, processors typically agree to pay

the agents a percentage of the merchant’s processing volume for as long as the merchant

customers use the processor’s services—a “residual.”1 Agents view residuals as a significant

asset; a nearly perpetual revenue stream that can be sold or borrowed against.2

Recognizing Plaintiff Choice’s right to receive these residual payments, the parties

agreement here provided “EMS is responsible for paying [Choice] the Residual Income

attributable to Merchant Processing Services it provides to Merchants that are referred to

EMS by [Choice].”

       In this case, Choice principally claims EMS wrongly stopped paying the owed

residual stream from merchants Choice secured. For its part, EMS claims that once Choice

brought the customer to EMS, Choice could not offer those customers any service, even

services that EMS refused to provide. EMS says Choice wrongfully solicited its merchant


       1
           Doc. 52 at 65.
       2
           Id. at 78–79.

                                             -3-
Case Nos. 1:18-cv-2422; 1:18-cv-2423
Gwin, J.

customers.

A.     The Parties’ Relationship & The Amended Agreement

       In 2010, Defendant EMS contracted with Plaintiff Choice to market EMS’s services.

Under the 2010 Agreement, a Choice sale of EMS services gave Choice a commission right

that continued so long as the solicited customer continued EMS services: a residual.3 The

2010 contract required Choice to exclusively market EMS credit card processing services.

       In 2015, Choice sought to change its business relation with EMS.4 While still

serving as EMS’s agent, Choice proposed to also offer its own merchant credit card

processing.5 Further, Choice sought to offer “secondary sourcing” to EMS’s merchants.

Choice (and EMS) received higher servicing fees from internet merchants but, because

these merchants were somewhat riskier, EMS limited the monthly volume t it would

process for such merchants. Secondary sourcing would allow Choice to provide its own

credit card processing for volume beyond the EMS limits.

       Because credit processing facilities are so crucial for merchants, and because credit

processors usually enforce processing limits, merchants often used multiple processors.6

Multiple processors avoid problems with processor-volume caps and avoid exposure to

reliance upon a single processor.7

       Choice asked to amend the 2010 agreement. Choice wanted to itself process credit

card payments and sought amendments to allow Choice to place customer business with

other processors even while continuing customer placement with EMS. EMS already used


       3
         Pl. Ex. 8.
       4
         Id. at 73.
       5
         E.g., Doc. 55 at 364.
       6
         Doc. 52 at 91.
       7
           Id.

                                             -4-
Case Nos. 1:18-cv-2422; 1:18-cv-2423
Gwin, J.

a large number of non-exclusive sales agents and Choice’s proposal for a non-exclusive

relationship was not unusual.

       In February 2016 EMS and Choice entered a new agreement (the “Amended

Agreement”).8 With the Amended Agreement, Choice would no longer be an exclusive

EMS agent and Choice would also provide its own processing. Under the Amended

Agreement, EMS continued compensating Choice through residual payments as long as the

customer continued using EMS services.

       Central to this case, the Amended Agreement changed a non-solicitation provision

that had been included in the 2010 Agreement. Under the 2010 Agreement, Choice

agreed not to

       (i)        to solicit or attempt to solicit, directly or indirectly, any EMS Merchant
                  for any purpose other than training, support, or other purposes
                  approved in writing by EMS;

       (ii)       to solicit or attempt to solicit, directly or indirectly, any EMS Merchant
                  to terminate its relationship with EMS.

       The 2016 Agreement changed this and included a provision requiring that Choice

not knowingly:

       (i)        Solicit any EMS Merchants for any purpose other than training and
                  support for EMS Merchant Processing Services [or]

       (ii)       Solicit or Attempt to Solicit any EMS Merchants to reduce or
                  discontinue their Merchant Processing Services relationship with
                  EMS.9

The Amended Agreement broadly defined “Solicit” as “to make contact with a Merchant or

otherwise assist or enable a Merchant in the prohibited activity (even if the Merchant


       8
           Pl. Ex. 3.
       9
           Id. at 5 (Amended Agreement, § 4.1).

                                                  -5-
Case Nos. 1:18-cv-2422; 1:18-cv-2423
Gwin, J.

initiated the contact).”10

       The Amended Agreement made these changes. First, it required that any

disqualifying conduct be knowing conduct. Second, the Amended Agreement stated that

only solicitations that reduced or discontinued processing services became prohibited.

       Under the Amended Agreement EMS was generally required to continue making

residual payments so long as the merchant customers that Choice brought to EMS

continued using EMS services. However, the Amended Agreement included a penalty

provision—the loss of the residual—if Choice violated the non-solicitation provision.11

B.     Termination & This Case

       As described, the Amended Agreement required EMS pay residual commissions for

Choice-secured processing customers who continued using EMS services. Reflecting

Choice’s rights to the residual payment stream, the Amended Agreement gave Choice the

right to sell this residual stream of commission payments. It also required EMS to protect

Choice’s residual rights if EMS sold its merchants.

       In June 2018, third-party Chesapeake Bank negotiated to purchase 65% of

Choice’s residual portfolio for approximately $3 million.12

       As part of its negotiations with Choice, Chesapeake Bank sought to change

the Amended Agreement to better protect Chesapeake’s continued right to the

residual stream.13 EMS rejected those changes and the Choice-Chesapeake Bank

sale of Choice’s residual rights collapsed on August 21, 2018.14


       10
            Id. at 16 (Amended Agreement, Schedule B).
       11
            Id. at 6 (Amended Agreement, § 5.3).
       12
          Doc. 52 at 167–68; Pl. Ex. 31.
       13
          Doc. 52 at 170–71. See Pl. Ex. 42.
       14
          Doc. 52 at 174; Pl. Ex. 44.

                                                         -6-
Case Nos. 1:18-cv-2422; 1:18-cv-2423
Gwin, J.

        The very next day, EMS accused Choice of breaching the Amended Agreement’s

non-solicitation provision by providing services to an EMS merchant.15 Choice responded

that it had only provided secondary sourcing to EMS merchants. Choice argued to EMS

that the Amended Agreement allowed secondary sourcing for EMS customers so long as it

did not reduce EMS’s processing volume.16 On September 14, 2018, EMS terminated the

Amended Agreement and stopped making the residual payments.17

        Both parties separately sued.18 Noting the obvious overlap, the Court consolidated

the cases.19

        Choice, arguing that the Amended Agreement allowed secondary sourcing, brings

claims for declaratory judgment, injunctive relief, breach of contract, breach of the implied

duty of good faith and fair dealing, restitution, tortious interference, and deceptive trade

practices.20 EMS, arguing the opposite, brings claims for declaratory judgment, injunctive

relief, breach of contract, restitution, and unjust enrichment.21 After a February 2019,

bench trial,22 both sides submitted proposed findings of fact and conclusions of law.23

                                              II.      Discussion

        Because this case is here under the Court’s diversity jurisdiction,24 and because the

parties’ contract says Ohio law governs the contract’s interpretation, the Court applies



        15
              Pl. Ex. 45.
        16
              Pl. Ex. 123.
           17
              Pl. Ex. 46.
           18
              Doc. 1; Complaint, Doc. 1-1, Francis David Corp. v. Golino, 1:18-cv-2423 (N.D. Ohio Sept. 14, 2018).
           19
              Doc. 13.
           20
              Doc. 1.
           21
              Id.; Complaint, Doc. 1-1, Francis David Corp., 1:18-cv-2423 (N.D. Ohio Sept. 14, 2018).
           22
              Docs. 52, 55.
           23
              Docs. 57, 58.
           24
              Wise v. Zwicker & Assocs., P.C., 780 F.3d 710, 715 (6th Cir. 2015) (choice of law provisions generally
enforceable under Ohio law). See Bovee v. Coopers & Lybrand C.P.A., 272 F.3d 356, 361 (6th Cir. 2001) (federal court
sitting in diversity applies law of the forum state).

                                                        -7-
Case Nos. 1:18-cv-2422; 1:18-cv-2423
Gwin, J.

Ohio law.25

         The Court takes the parties’ claims in turn, determining whether the party with the

respective burden proved their claim by a preponderance of the evidence.

    A. The Court Partially Grants and Partially Denies EMS’s Breach of Contract Claim

         EMS claims that Choice breached the Amended Agreement by “soliciting” its

merchants. Under Ohio law, to win this claim, EMS must show: (i) the existence of a

contract, (ii) EMS’s qualifying performance, (iii) Choice’s breach, and (iv) damages caused

by Choice’s breach.26 The parties dispute only whether Choice’s solicitations broke the

Amended Agreement and harmed EMS.

         1. The Amended Agreement Only Prohibited Business-Reducing Solicitations

         When interpreting a contract, a court’s primary responsibility is to give effect to the

parties’ intent.27 Here, the Amended Agreement’s unclear and likely inconsistent

provisions hinders that contract construction effort.

         Again, the Amended Agreement’s relevant provisions say that Choice cannot:

         (i)         “Solicit any EMS Merchants for any purpose other than training and
                     support for EMS Merchant Processing Services [or]

         (ii)        Solicit or Attempt to Solicit any EMS Merchants to reduce or
                     discontinue their Merchant Processing Services relationship with
                     EMS.”28

And the Amended Agreement defines “Solicit” as “to make contact with a Merchant or

otherwise assist or enable a Merchant in the prohibited activity (even if the Merchant



         25
            Pl. Ex. 3 at 6 (Amended Agreement, § 7.1).
         26
            E.g., V & M Star Steel v. Centimark Corp., 678 F.3d 459, 465 (6th Cir. 2012) (applying Ohio law).
         27
            E.g., Foster Wheeler Enviresponse, Inc. v. Franklin Cty. Convention Facilities Auth. , 678 N.E. 2d 519, 525 (Ohio
1997).
         28
              Pl. Ex. 3 at 5 (Amended Agreement, § 4.1).

                                                            -8-
Case Nos. 1:18-cv-2422; 1:18-cv-2423
Gwin, J.

initiated the contact).”29 Subsection (i) appeared in both the 2010 Agreement and the 2016

Amended Agreement. Whereas Subsection (ii) was changed in the later 2016 Amended

Agreement. As amended, Subsection (ii) was agreed to years after Subsection (i).

         Confusion stems from the overlap in the two clauses.30 Subsection (i) arguably

prohibits any merchant contact other than training or support. In contrast, Subsection (ii)

only forbids customer solicitations seeking to reduce customer purchases from EMS or

seeking to terminate the customer’s EMS processing. EMS favors the former interpretation,

Choice the latter.

         Under Ohio law, a court should attempt to construe a contract to avoid

surplusage.31 Yet, if EMS’s argument is accepted, Subsection (i) renders Subsection (ii)

completely unnecessary. Subsection (i) would forbid any Choice sales to existing

customers while Subsection (ii) allows such sales unless they reduce EMS sales. Given this

textual ambiguity, the Court turns to other evidence of the parties’ intent.32

         The Amended Agreement’s drafting history is mixed. In seeking a change to the

2010 Agreement, Choice aimed to assist its customers with alternative processing where

EMS caps or policies limited EMS’s willingness to cover those customers and end its

exclusive EMS agency.

         In the 2016 agreement negotiations, Choice sought explicit language allowing

secondary sourcing;33 EMS did not agree to this inclusion.34 The bargaining history does


         29
            Id. at 16 (Amended Agreement, Schedule B). Unhelpfully, the Amended Agreement fails to identify what the
“prohibited activity” is.
         30
            Redundancy lurks even within Subsection (ii). After all, what is “discontinuing” but “reducing” completely?
         31
            Eastham v. Chesapeake Appalachia, L.L.C., 754 F.3d 356, 363 (6th Cir. 2014) (applying Ohio law).
         32
            MRI Software, L.L.C. v. W. Oaks Mall FL., L.L.C., 116 N.E.3d 694, 701 (Ohio Ct. App. 2018).
         33
            Pl. Ex. 1.
         34
            Def. Ex. 21 at 3–4; Doc. 52 at 234.

                                                          -9-
Case Nos. 1:18-cv-2422; 1:18-cv-2423
Gwin, J.

not reveal why Choice’s proposal was not included. But the Amended Agreement’s

integration clause makes the drafting history less relevant.35

         The parties’ course of dealing after the 2016 Amended Agreement execution speaks

more clearly about the parties’ intent.36 In March 2016, Choice asked EMS to confirm that

it could offer secondary sourcing.37 After two weeks passed, EMS responded, stating that:

         [EMS] think it’s clear . . . [Y]ou agreed that you will not (and you will require
         that your Representatives will not) Solicit or attempt to Solicit any EMS
         Merchants to reduce or discontinue their Merchant Processing Services
         relationship with EMS . . . . If you or one of your reps spoke with an EMS
         merchant about, or assisted/enabled that merchant to reduce its EMS
         processing volume, or to stop processing with EMS we would have an
         issue.38

         When Choice sought further clarification, EMS responded that Choice could not

“poach the customer” or “otherwise dilute the value of [the] customer relationship,”39 again

focusing only on Subsection (ii). EMS did not respond when asked for a third clarification.

         In April 2016, on two separate occasions, Choice told EMS that it was considering

providing secondary sourcing to three specific EMS merchants. EMS never responded.

EMS never told Choice that secondary sourcing would violate the Amended Agreement.

Later that year, Choice told EMS that it wanted to provide secondary sourcing for a specific

EMS merchant.40 EMS responded that, while the merchant still had room under the

volume-cap, “[i]f he insists on diversifying go ahead.”41


          35
             See Bellman v. Am. Int’l Grp., 865 N.E.2d 853, 856–57 (Ohio 2007) (“[A] writing intended by the parties to be
a final embodiment of their agreement cannot be modified by evidence of earlier or contemporaneous agreements that
might add to, vary, or contradict the writing.”).
          36
             See Restatement (Second) of Contracts § 202 (Am. Law Inst. 1981) (“Wherever reasonable, the manifestations
of intention . . . are interpreted as consistent with . . . any relevant course of performance [or] course of dealing.”).
          37
             Pl. Ex. 6.
         38
              Id.
         39
              Id.
         40
              Pl. Ex. 52.
         41
              Id.

                                                          -10-
Case Nos. 1:18-cv-2422; 1:18-cv-2423
Gwin, J.

         Surrounding contract language also indicates that the parties intended to forbid only

business-reducing solicitation.42 At the time of the 2016 Amended Agreement

negotiations, EMS knew that Choice used third-party sales agents. Often, these third-party

sales agents solicited for Choice but also solicited sales for other credit processors.

         The Amended Agreement required Choice to prohibit its sales agents from soliciting

EMS merchants “to reduce or discontinue their Merchant Processing Services relationship

with EMS.”43 This language tracks Subsection (ii) exactly and omits Subsection (i) entirely.

If the parties had intended to stop all Choice contact with EMS customers, it makes little

sense that EMS would only prohibit Choice’s agents from business-reducing-contact.

Especially considering that Choice conducted most of its business through agents.

         Contractual ambiguity is construed strictly against the drafter.44 Not only is the

entire Amended Agreement on “copyrighted” EMS letterhead,45 EMS drafted the non-

solicitation provision.

         Equity too demands extending EMS no favors. Choice’s repeated attempts at

clarification were met with responses ranging from the non-existent, to the unhelpful, to

the outright misleading. Contracting parties should work together, not play “gotcha.”

         As described earlier, Subsection (i) was drafted with the 2010 Agreement and at a

time when Choice acted as an exclusive agent. Subsection (ii) came with the 2016

contract negotiations and presumptively better reflects the parties’ intent after the parties

agreed that Choice would no longer be an exclusive agent.


         42
             See Restatement (Second) of Contracts § 202 (Am. Law Inst. 1981) (“A writing is interpreted as a whole, and all
writings that are part of the same transaction are interpreted together.”).
          43
             Pl. Ex. 3 (Amended Agreement, § 4.4 & Schedule B).
          44
             Smith v. Eliza Jennings Home, 199 N.E.2d 733, 735–36 (Ohio 1964).
          45
             Whatever that means.

                                                           -11-
Case Nos. 1:18-cv-2422; 1:18-cv-2423
Gwin, J.

         The Court concludes that Subsection (ii)—not Subsection (i)—reflects the true

intention of the parties.

         Separately, while the Court need not resolve it here, Subsection (i) l likely imposes

an unreasonable trade restriction. In considering employee trade restrictions, Ohio courts

consider, inter alia: (i) whether the employee was the sole customer contract, (ii) whether

the employee possesses confidential information or trade secrets, (iii) whether the covenant

seeks to stifle the employee’s inherent skill and experience, and (iv) whether the

employee’s skills were developed during the employment. 46

         Here, EMS did not provide Choice or its principle John Paul Golino with significant

confidential information or trade secrets,47 nor did EMS train Choice or Golino, who had

already spent a year in the industry with another company. 48 Nor, did EMS train Choice’s

sub-agents, through whom Choice did most of its marketing. Choice was not the sole

merchant point-of-contact,49 nor did EMS apparently have much to do with Choice’s

marketing.50

         These efforts to evade the gauntlet of competition is divorced from any legitimate

business interest and anathema to the entire American experiment.51 It was, after all, the

protest of competition restrictions that sparked history’s most famous tea party.52




         46
            See Raimonde v. Van Vlerah, 325 N.E.2d 544, 547 (Ohio 1975)
         47
            See Doc. 52 at 259–62.
         48
           Id. at 42.
         49
            E.g., Doc. 55 at 72.
         50
           Pl. Ex. 8 (original agreement, §§ 2.3, 2.5, 2.6).
         51
           “America was born as a nation of farmers and small-town entrepreneurs . . . anti-authoritarian, egalitarian, and
competitive.”       David Leonhardt, The Monopolization of America, N.Y. Times (Nov 25, 2018),
https://www.nytimes.com/2018/11/25/opinion/monopolies-in-the-us.html (quoting historian Richard Hofstadter).
         52
              Id.

                                                           -12-
Case Nos. 1:18-cv-2422; 1:18-cv-2423
Gwin, J.

         2. Choice Solicited EMS Merchants to Reduce Their Business with EMS

         Having determined the contract’s meaning, the question now is whether Choice

breached the non-solicitation provision, and whether that breach harmed EMS. Because

Choice only breached if it reduced EMS’s business, the questions go hand-in-hand.

         The parties agree that Choice processed payments for roughly seventy EMS

merchants.53 Most had EMS processing limits or EMS refused to process in certain

commercial areas. They disagree whether Choice conducted secondary processing—

reducing nothing—or primary processing—harming EMS’s business.

         EMS claims damages for nearly all identified merchants to the tune of $981,500. 54

There are two problems with this claim.

         First, for most of the merchants, EMS failed to show that Choice’s volume reduced

EMS’s own volume. For example, eight claimed merchants used additional processors

beyond Choice and EMS.55 EMS failed to show that, even with Choice out of the picture,

those merchants would have increased their business with EMS rather than placing the

processing with other processors.56 Other processors provided processing to these

customers. Further, EMS largely failed to show that Choice was offering services to

merchants who had not hit their EMS volume cap.

         Second, EMS used a faulty damage formula. It multiplied Choice’s merchant-

volume (right) by EMS’s profit margin for that merchant (probably wrong),57 and then



         53
           Def. Ex. 75; Pl. Ex. 60.
         54
           Def. Ex. 75; Doc. 58 at 40.
        55
           Pl. Ex. 60.
        56
           See Doc. 55 at 210–11.
        57
           EMS’s CFO testified that Choice undercuts EMS’s profit margin, meaning there is no guarantee that the merchant
would have used EMS at its higher rate. Thus, Choice’s profit margin is a better metric.

                                                          -13-
Case Nos. 1:18-cv-2422; 1:18-cv-2423
Gwin, J.

applied an 18x-multiplier (inexplicably wrong).58 Instead, the Court calculates EMS’s

damages by multiplying Choice’s merchant-volume, for the merchants under EMS’s

volume-cap, by Choice’s profit margin.59

         The Court concludes that Choice breached the Amended Agreement by reducing

EMS business by $57,859.54 and grants partial judgment for EMS’s Count III.

B.       The Court Partially Grants and Partially Denies Choice’s Breach of Contract Claim

         Contract damages seek to compensate actual harm, not punish breaches or deter

them through the looming guillotine of draconian damages.60 Thus, contractual penalty

clauses are unenforceable.

         Choice argues Amended Agreement Section 5.3, the residual termination clause, is

an unenforceable penalty. The Court agrees; EMS had no right to terminate the residual

and breached the Amended Agreement by doing so.

         1. The Residual Termination Clause Is an Unenforceable Penalty

         Through years of labor, Choice developed a residual compensation right worth over

$5 million. Yet, EMS claims the Amended Agreement allowed EMS to erase that $5

million asset for any non-solicitation breach—without the possibility to cure—no matter

how minor. This is obviously a penalty.61




         58
              The multiplier seems designed to capture the total lifetime value of a merchant, but EMS is still processing the
merchants.
         59
              See Addendum.
         60
              E.g., In re Graham Square, Inc., 126 F.3d 823, 828 (6th Cir. 1997) (applying Ohio law) (“[T]he sole purpose of
contract damages is to compensate the nonbreaching party for losses suffered . . . . Punishment of a promisor for having
broken his promise has no justification.”); Embleton v. McMechen, 143 N.E. 177, 179 (Ohio 1924) (“In reason, in
conscience, in natural equity, there is no ground to say, because a man has stipulated for a penalty in case of his omission
to do a particular act . . . that if he omits to do the act he shall suffer an enormous loss wholly disproportionate to the injury
to the other party.”).
          61
             In re Graham Square, Inc., 126 F.3d at 828 (applying Ohio law) (“[T]he characteristic feature of a penalty is a
lack of proportional relation to the damages which may actually flow from failure to perform under the contract.”).

                                                              -14-
Case Nos. 1:18-cv-2422; 1:18-cv-2423
Gwin, J.

         First, the residual termination clause clearly has purpose and effect of punishment:

an aggressive consequence for breach entirely divorced from actual harm designed to scare

a party into compliance.

         Also, EMS itself all but admitted that it intended for the residual termination to be

punitive. While negotiating the Amended Agreement, EMS said that “[w]e understand your

fear of losing your residuals, but frankly this is our only real leverage over an agent.”62

         Even more telling, in August 2018, Choice proposed that it be allowed to cure non-

solicitation violations by offering a replacement merchant of equal or greater value. EMS

rejected the proposal, saying:

         [u]nfortunately, a substitute merchant . . . doesn’t come close to making
         sense for EMS. We’re talking about EMS giving up a right that would
         potentially cost the agent his entire revenue stream, millions of dollars . . . .
         This is both a powerful incentive against the behavior we don’t want, and a
         benefit to EMS which is significantly more than the value of one merchant .63

Later, EMS again rejected the Choice proposal to allow Choice to remedy any non-

solicitation error with an equal value customer, claiming it wanted a “hammer” in the

agreement.64

         EMS counters that the residual termination was not a penalty, but rather the failure

of a condition subsequent.65 Put differently, EMS argues that EMS’s residual obligation was

conditioned on Choice’s non-solicitation-clause compliance.




         62
             Def. Ex. 22 at 2 (emphasis added).
         63
             Pl. Ex. 43 at 1 (emphasis added). See In re Graham Square, Inc., 126 F.3d at 828 (“[T]he characteristic feature
of a penalty is a lack of proportional relation to the damages which may actually flow from failure to perform under the
contract. A penalty, therefore, is designed to coerce performance by punishing nonperformance; its principal object is not
compensation for the losses suffered by the nonbreaching party.”).
          64
             Doc. 52 at 173. EMS’s apparent arbitrary punishments for non-solicitation violations further underscores the
punitive scheme. See Doc. 55 at 212–16 (discussing EMS’s handling of a different agent’s breach).
          65
             Doc. 58 at 43.

                                                           -15-
Case Nos. 1:18-cv-2422; 1:18-cv-2423
Gwin, J.

         However, the failure of conditions subsequent do not usually constitute

breach.66 Yet here, it is the entire basis for EMS’s suit.

         Also, the residual termination clause still has purpose and effect of a penalty.

Changing the label from “penalty” to “condition subsequent,” makes it no more valid.67

         Finally, the residual’s characteristics strain EMS’s argument. As EMS once told

Choice, “we own the customer and you own the residual stream.”68 And sales agent

residual ownership runs throughout the credit card processing industry. The

industry-standard seems to be a continuing residual for the life of the merchant-

relationship.69 Moreover, the Amended Agreement allowed Choice to sell the

residual.70 And, if EMS sold its merchant agreements, Choice could compel EMS to

purchase the residual.71 Thus, the termination more closely resembled pilfering

Choice’s property than ending a continuing obligation.

         EMS also argues that the provision might still survive as a liquidated damages

clause.72 But “the essence of liquidated damages is a genuine covenanted pre-

estimate of damages.”73 Here, there is no evidence that the residual termination

estimated potential damages. To the contrary, EMS admitted in an e-mail that the




         66
              See Carl Ralston Ins. Agency, Inc. v. Nationwide Mut. Ins. Co. , No. 23336, 2007 WL 397313, *3 (Ohio Ct.
App. Feb. 7, 2007).
         67
             See Raffel v. Medallion Kitchens of Minn., Inc., 139 F.3d 1142, 1144–45 (7th Cir. 1998). Not to mention, even
if Section 5.3 were a condition subsequent, allowing EMS to retain the Choice-recruited merchants without the residual
would almost certainly be unjust enrichment.
          68
             Pl. Ex. 6 (emphasis added).
          69
             Doc. 52 at 65–66, 67. For example, its continued nature allowed agents to borrow against it. Id. at 79.
          70
             Pl. Ex. 3 (Amended Agreement, §§ 3.3, 4.5).
          71
             Id. (Amended Agreement, §§ 3.2).
          72
             Doc. 58 at 43–44.
          73
             Boone Coleman Constr., Inc. v. Piketon, 50 N.E.3d 502, 509 (Ohio 2016) (plurality op.).

                                                          -16-
Case Nos. 1:18-cv-2422; 1:18-cv-2423
Gwin, J.

residual termination was intended to be disproportionate to actual damages.74

         That the penalty was all or nothing, without reference to breach severity,

further undercuts EMS’s argument. As does the fact that EMS’s right “to discontinue

payment of Residual Income [is] in addition to and without prejudice to any other

rights EMS may have at law or equity.”75 Accordingly, Amended Agreement Section

5.3 is unenforceable, and EMS breached by terminating the residual.

         2. Choice’s Damages

         How to value the residual? The parties’ inability to play well together makes

reinstating monthly payments a recipe for disaster.76

         The residual payments are based on Choice-recruited merchants’ processing

volume, which fluctuates. This fluidity makes valuation tricky, but not impossible.

         At termination, EMS paid Choice monthly residual payments of $133,000.77 With a

historic 2% monthly merchant-attrition rate,78 the residual payment stream would pay

about $6,061,223 over its life.79

         However, the residual was never intended to payout all at once. And because of

inflation, interest rates, and investment opportunities, $6 million today is worth more than

$6 million years from now. For that reason, the Court concludes that the residual has a




         74
            See Pl. Ex. 43 at 1 (“We’re talking about EMS giving up a right that would potentially cost the agent his entire
revenue stream, millions of dollars . . . . This is both a powerful incentive against the behavior we don’t want, and a benefit
to EMS which is significantly more than the value of one merchant.”).
         75
            Pl. Ex. 3 (Amended Agreement, § 5.3) (emphasis added).
         76
            Also, injunctive relief is only available where legal relief is impossible.
         77
            Doc. 52 at 183.
         78
            Id. at 224.
         79
            The Court first calculated the monthly residual payout for the first 120 months (Month 1 x .98=Month 2, Month
2 x.98=Month 3, etc.) and then added the monthly values together.

                                                             -17-
Case Nos. 1:18-cv-2422; 1:18-cv-2423
Gwin, J.

present-day value of $5,527,791.29.80

         Thus, the Court finds EMS’s breach caused Choice $5,527,791.29 in damages.

C.       The Court Grants EMS’s Unjust Enrichment Claim

         EMS had earlier overpaid Choice’s residual over the course of nineteen

months.81 Choice repaid some of this amount, but Choice still owes EMS $170,120.64

from that overpayment.82 Accordingly, EMS brings a claim for unjust enrichment. Choice

concedes liability for this debt.83 The Court grants EMS’s Count V claim for the

$170,120.64.

D.       The Court Denies Choice’s Tortious Interference Claims

         Choice originally claimed that EMS tortiously interfered with its relationships with

Choice’s: (i) agents, (ii) lender, and (iii) prospective-residual-buyer, Chesapeake Bank.84

The Court may easily dispose of the first two tortious-interference claims—Choice failed to

present evidence relevant to these claims at trial and appears to have abandoned them.

         Turning to the third, in June 2018, Chesapeake Bank negotiated to purchase the

rights to most of Choice’s residual payments. Under the Amended Agreement, EMS had a

right-of-first-refusal to match Chesapeake Bank’s offer for these residual payments. EMS e-

mailed Choice declining its right-of-first-refusal. In doing so, EMS expressed concern that



         80
             The Court presumed that present value = future value / 1 + (number of years paid out x interest rate). E.g.,
Accounting        Tools,      https://www.accountingtools.com/articles/what-is-the-formula-for-the-present-value-of-a-future-
amount.html (last visited June 3, 2019). As discussed supra, the Court concludes that the residual’s future value is
$6,061,223.15. The Court presumed a ten-year payout (theoretically the payout could continue indefinitely, but after ten
years it would have been mostly exhausted, only paying around $10,000 per month) and a 1.93% interest rate (based on
the Treasury Department’s five-year rate. The Treasury Department, https://www.treasury.gov/resource-center/data-chart-
center/interest-rates/pages/textview.aspx?data=yield (last visited June 3, 2019). This is also roughly in line with
Chesapeake's valuation.
          81
             Doc. 52 at 154–65; Pl. Ex. 29.
          82
             Doc. 57 at 48; Doc. 58 at 46.
          83
             Doc. 57 at 48.
          84
             Doc. 1 (Counts VI, VII, and VIII).

                                                            -18-
Case Nos. 1:18-cv-2422; 1:18-cv-2423
Gwin, J.

too many Choice-recruited merchants were leaving EMS. Choice forwarded that e-mail to

Chesapeake, who demanded a change to the Amended Agreement Choice could not

provide, causing the Chesapeake Bank deal to collapse.

         To succeed, Choice must at least show that EMS wrongfully interfered with Choice’s

business relations.85 However, it was Choice’s inexplicable decision to forward EMS’s e-

mail that caused the harm. Thus, the Court denies Choice Counts VI, VII, and VIII.

E.       The Court Denies Choice & EMS’s Remaining Claims

         Choice sought: (i) a declaration that the Amended Agreement permitted secondary

sourcing, (ii) relief for EMS’s alleged breach of good faith and fair dealing, and (iii) an

accounting and restitution for the terminated residual.86 However, these claims are

duplicative of Choice’s breach of contract claim. Thus, the Court denies Choice’s Counts I,

IV, and V.

         Choice originally sought an injunction requiring EMS to make residual payments,87

but has since dropped this claim.88 Accordingly, the Court denies Choice’s Count II.

         Finally, Choice brought a claim for deceptive trade practices under Ohio law.89

However, by failing to produce evidence relevant to this claims a trial or even mention it in

its proposed findings of fact and conclusions, Choice has abandoned this claim. Thus, the

Court denies Choice’s Count IX.

         EMS also brought claims for declaratory judgment, restitution, and injunctive


         85
            Kenty v. Transamerica Premium Ins. Co., 650 N.E.2d 863, 866 (Ohio 1995) (elements include the existence of
a business relationship, defendant’s knowledge of that contract, defendant’s intentional interference, lack of justification,
and damages).
         86
            Doc. 1 (Counts I, IV, and V).
         87
            Id. (Count II).
         88
            Doc. 57 at 48.
         89
            Doc. 1 (Count IX).

                                                            -19-
Case Nos. 1:18-cv-2422; 1:18-cv-2423
Gwin, J.

relief—all of which are duplicative of EMS’s breach of contract claim. Accordingly, the

Court denies EMS’s Counts I, II, and IV.

                                                 III.      Conclusion

         For the foregoing reasons, the Court GRANTS IN PART and DENIES IN PART

judgment for Plaintiffs on Count III. It DENIES judgment for Plaintiffs on Counts I, II, IV, V,

VI, VII, VIII, and IX. Further, the Court GRANTS judgment for Defendant on Count V. It

GRANTS IN PART and DENIES IN PART judgment for Defendant on Count III. And it

DENIES judgment for Defendant on Counts I, II, and IV. Thus, the Court ORDERS

Defendant to pay Plaintiffs $5,423,541.01.90 The Court also GRANTS Plaintiffs’ motion for

attorney’s fees and costs under the Amended Agreement91 and ORDERS Plaintiffs to

produce relevant evidence.

         IT IS SO ORDERED.



Dated: June 3, 2019                                       s/        James S. Gwin
                                                          JAMES S. GWIN
                                                          UNITED STATES DISTRICT JUDGE




          90
             Defendant owes Plaintiff $5,665,986.07 (breach of contract damages with 2.5% prejudgment interest), offset
by the $242,445.07 Plaintiffs owe Defendant (breach of contract damages with 2.5% prejudgment interest plus unjust
enrichment damages). Ohio law mandates a 5% annual pre-judgment interest rate. Ohio Rev. Code § 1343.03.
          91
             Doc. 57 (Plaintiffs requesting attorney’s fees and costs); Pl. Ex. 3 (Amended Agreement, § 7.1) (“Should suit be
brought to enforce or interpret any part of this Agreement, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees and costs.”).

                                                            -20-
                                                                                          ADDENDUM

      EMS Merchant1               Choice Total Volume2   EMS Volume Cap3      Approx. Choice Volume       Choice Total Net Profit5        Months Processing6     Choice Profit   EMS's Damages8
                                                                                 Below EMS Cap4                                                                    Margin7

ALUMNI PREP SERVICES           633323.39                 40,000/ 150,0009   386546.86                 14843.29                       8                         0.02              $9059.55
MY PAYMENT HELP CENTER         287926.8                  100,000            249479.55                 9139.04                        16                        0.03              $7918.70
LLC
STUDENT LOAN SUPPORT           328439.85                 40,000             328439.85                 4731.36                        22                        0.01              $4731.36
SERVICES
CREDIT 360                     512112.01                 50,000             512030.35                 4547.95                        18                        0.01              $4547.22
NEW START ADVISORS             111042.1                  50,000             111042.1                  3022.67                        8                         0.03              $3022.67
AM PM CREDIT REPAIR            112383                    60,000             112382                    2321.29                        3                         0.02              $2321.27
D AND F CREDIT                 138094.42                 15,000             138094.42                 1511.18                        16                        0.01              $1511.18
CONSULTING
LIBERTY CREDIT EXPERTS         102334.33                 15,000             102633.33                 1383.59                        17                        0.01              $1387.64
CREDIT REPAIR                  130723.2                  48,000/ 24,000     152026.3                  1348.37                        16                        0.01              $1568.11
CONSULTANTS
GORDON BONETTI FLORIST         174483.23                 Unlimited          174483.23                 1185.60                        16                        0.01              $1185.60
SAFE CREDIT SOLUTIONS          72808                     100,000/ 150,000   65544                     1210.98                        16                        0.02              $1090.16
CREDIT SCORE BUILDER           36905.79                  20,000             13342.51                  2420.40                        18                        0.07              $875.04
CREDIT WISE RECOVERY           22401.7                   65,000             22301.7                   815.73                         7                         0.04              $812.09
SOLUTION
CRYSTAL CLEAR CREDIT           34157.2                   25,000             25314.41                  766.24                         5                         0.02              $567.87
CREDIT REINVENTORS             17861                     10,000             17861                     520.82                         22                        0.03              $520.82
IDEAL DOCUMENTS                14441                     40,000             2000                      417.29                         1                         0.03              $57.79
ALUMNI HELP CENTER             807598.14                 60,000/ 70,000/    267240.77                 18636.84                       13                        0.02              $6167.08
                                                         120,000
LINCOLN TREASURY               690440.52                 750,000            622396.57                 10359.42                       12                        0.02              $9338.48
CMC                            77718.86                  25,000             77718.86                  1176.91                        16                        0.02              $1176.91
                                                                                                                                                               Total Damages:    $57859.54




              1
                  Pl. Ex. 60; Def. Ex. 75.
              2
                  Id.
              3
                Def. Exs. 41, 42, 44, 45, 118.
              4
                See Pl. Ex. 60; Def. Exs. 41, 42, 44, 45, 118.
              5
                Pl. Ex. 60.
              6
                  Id.
              7
                The Court calculated this by dividing Choice’s Net Profit by Choice’s Total Volume.
              8
                The Court calculated this by multiplying the Choice Volume Below EMS Cap by Choice Profit Margin.
              9
                Some merchants had varying volume caps over time.
